     Case: 1:20-cv-00007-DMB-DAS Doc #: 14 Filed: 10/08/20 1 of 2 PageID #: 345




                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  ABERDEEN DIVISION

JOHN GROOMS                                                                                      PETITIONER

V.                                                                                NO. 1:20-CV-7-DMB-DAS

STATE OF MISSISSIPPI                                                                           RESPONDENT

                                               consolidated with

JOHN GROOMS                                                                                      PETITIONER

V.                                                                              NO. 1:20-CV-36-DMB-DAS

STATE OF MISSISSIPPI                                                                           RESPONDENT


                                                     ORDER

         On or about January 2, 2020, John Grooms, acting pro se, filed a petition for a writ of

habeas corpus in the United States District Court for the Northern District of Mississippi. Doc.

#1. United States Magistrate Judge David A. Sanders issued an order requiring Grooms “to keep

this court informed of his current address” and cautioning Grooms that failure to do so could “lead

to dismissal of his lawsuit.” Doc. #5 at 2. On May 14, 2020, the State filed a motion to dismiss

Grooms’ petition without prejudice for failure to prosecute or, alternatively, as unexhausted. 1 Doc.

#7. The State noted that “Grooms was released on parole on April 7, 2020, to Lee County,

Mississippi,” and “has failed to inform this Court of his current address.” Id. at 2, 8. After the

motion to dismiss was filed, two documents sent by the Court to Grooms were returned as

undeliverable. Docs. #10, #13.



1
 On May 18, 2020, the case was consolidated with another case filed by Grooms concerning a challenge to the same
sentence. Doc. #9. The member case lists a different address for Grooms while still in the State’s custody; however,
following his release, Grooms did not update this address either. See Grooms v. State of Mississippi, No. 1:20-cv-36,
Doc. #1 (N.D. Miss. Feb. 27, 2020).
    Case: 1:20-cv-00007-DMB-DAS Doc #: 14 Filed: 10/08/20 2 of 2 PageID #: 346




       Federal Rule of Civil Procedure 41 provides that “[i]f the plaintiff fails to prosecute or to

comply with … a court order, a defendant may move to dismiss the action.” Fed. R. Civ. P. 41(b).

Because Grooms has failed to inform the Court of his current address, the State’s motion to dismiss

is GRANTED in Part and DENIED in Part. It is GRANTED to the extent it seeks dismissal for

failure to prosecute but DENIED as moot in all other respects.           Grooms’ petition [1] is

DISMISSED without prejudice for failure to prosecute and failure to comply with an order of

the Court.

       SO ORDERED, this 8th day of October, 2020.

                                                     /s/Debra M. Brown
                                                     UNITED STATES DISTRICT JUDGE




                                                 2
